In this case, where a sufficient number of jurors, who were summoned on the original pannel, did not appear, and the court ordered talesmen to be drawn and summoned, according to the act of assembly, and the sheriff summoned a person who had not been drawn, and who sat on the trial, which was not known to the parties, until after the jury had brought in their verdict, it was he-lcl to be a good ground for a new trial.

 See Josey v. Wilm. & Man. R. R. Co. 11 Rich. —, 2d trial; State v. Dozier, 2 Sp. 216; Ante, 30; Post. 264.